OTIS, Justice
(dissenting).
This is precisely the kind of a case which calls for a medical examination of respondent by a neutral physician as authorized by Minn.St. 176.155, subd. 2. Accordingly, I join in the dissent expressed by Judge McCarthy of the Workers’ Compensation Court of Appeals.
As is frequently the case, the opinion of the treating physician, Dr. P. J. Kelly, a professor of orthopedics at the Mayo Foundation, was ignored and the opinion of Dr. Virgil Lundquist, who did not examine the employee until 16 months after the accident, was accepted by the court of appeals. Typically the attorneys for the employer and employee each picked a doctor deemed favorable to the position of his client. The only apparent reason given for disregarding the opinion of Dr. Kelly was the fact that he did not stress the shortening of respondent’s leg. However, as Judge McCarthy points out in his dissent, Dr. Kelly did testify with respect to angulation of the leg which reduces the matter to a “question of semantics.”
Since for whatever reason the court gave little credence to the Mayo Clinic treating physician, it seems to me that if the purpose of the judicial process is to arrive at the facts with some impartiality and objectivity, some weight should be given to the opinion of a neutral physician in preference to the opinions of physicians who are essentially advocates. This clearly was the purpose of adopting Minn.St. 176.155 and I therefore share the view of Judge McCarthy that an opinion of a neutral physician is essential under the circumstances of this case.